NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             NOV 25 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 14-55617

              Plaintiff - Appellee,              D.C. Nos.    3:14-cv-00067-AJB
                                                              3:12-cr-02268-AJB
  v.

MIGUEL MENCHACA-HERNANDEZ,                       MEMORANDUM*

              Defendant - Appellant.


                  Appeal from the United States District Court
                     for the Southern District of California
                  Anthony J. Battaglia, District Judge, Presiding

                         Submitted November 21, 2014**
                              Pasadena, California

Before: SCHROEDER, PREGERSON, and NGUYEN, Circuit Judges.

       Miguel Menchaca-Hernandez challenges only the length of sentence

imposed following his guilty-plea conviction for illegal reentry after removal, in

violation of 8 U.S.C. § 1326. Because Menchaca-Hernandez has been released


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
from custody and is not subject to an additional term of supervised release, we

dismiss the appeal as moot. See United States v. Verdin, 243 F.3d 1174, 1178 (9th

Cir. 2001); United States v. Palomba, 182 F.3d 1121, 1123 (9th Cir. 1999).

      DISMISSED.